Per Curiam.

A reversal of the judgment herein is sought upon the ground that the cause having adjourned from January fourteenth to January twenty-fourth, a period of more than eight days, .the justice lost jurisdiction and the judgment subsequently rendered is void. An adjournment for more than eight days may be granted “by consent or where neither party objects.” Consol. *756Act, § 1362. No objection to the granting-of- the adjournment aforesaid appears in the return herein.
“ Jurisdiction having previously attached it will be presumed to continue until it affirmatively appears that it has been divested.” Wood v. Spofford, 29 Misc. Rep. 357.
On the twenty-fourth of January the defendant’s attorney appeared and objected to the jurisdiction of the court, claiming that he had, on January fourteenth, objected to the adjournment to January twenty-fourth and that such adjournment was not consented to by him. He refused to proceed with the trial, although his client was present in court and the court offered to grant a further adjournment if the defendant was unprepared to go on with the trial.
Before the defendant’s attorney declined to go on with the trial however, he submitted his affidavit in support of his contention that he had appeared on January fourteenth and objected to the adjournment and the plaintiff’s attorney also submitted an affidavit in which he testified that the defendant’s attorney had con-sented to such adjournment. Upon the issue thus raised by these conflicting affidavits the justice decided adversely to the defendant and the plaintiff then proceeded to trial and a verdict was directed in his favor. After the verdict was rendered the defendant then asked for a stay of execution which the court refused on the ground of want of jurisdiction to grant such request.
We think that the defendant having appeared and put in issue the question of the jurisdiction of the justice and submitted proof upon that question is bound by the decision of the court upon the facts upon which such jurisdiction depended by thereafter going on with the trial and is estopped from now attacking such jurisdiction.
Present: Freedman, P. J., Tbuax and Gildebsleeve, JJ.
Judgment affirmed, with costs.